internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-105593-00 cc dom corp b3 chief appeals_office dallas appeals_office taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer target issue whether the limitation on the utilization of net_operating_loss carryovers in sec_381 of the internal_revenue_code for certain corporate acquisitions applies to the computation of an alternative_tax net_operating_loss_carryover deduction facts taxpayer is a domestic_corporation that filed a consolidated tax_return for the taxable_year ending date effective date taxpayer acquired target in a transaction intended to qualify as a tax free reorganization under sec_368 sec_354 and sec_356 taxpayer utilized target’s net_operating_loss nol carryovers and alternative_tax nol carryovers in the return for the taxable_year the taxpayer applied sec_381 to the net_operating_loss_deduction but did not apply it to the alternative_tax nol deduction law and analysis sec_55 imposes a tax equal to the excess if any of the tentative_minimum_tax for the taxable_year over the regular_tax for the year according to sec_55 the tentative_minimum_tax of a corporate taxpayer is i percent of so much of the tam-105593-00 alternative_minimum_taxable_income amti for the taxable_year as exceeds the exemption_amount reduced by ii the alternative_minimum_tax_foreign_tax_credit for the taxable_year sec_55 provides in part that a corporate taxpayer’s amti means the taxable_income for the year determined with the adjustments provided in sec_56 and sec_58 and increased by items of tax preference of sec_57 under sec_56 the alternative_tax nol deduction shall be allowed in lieu of the nol deduction allowed under sec_172 in addition sec_56 defines the alternative_tax nol deduction as the nol deduction allowable for the taxable_year under sec_172 except that - a the amount of such deduction shall not exceed percent of amti determined without regard to such deduction and b in determining the amount of such deduction - i the nol within the meaning of sec_172 for any loss_year shall be adjusted as provided in paragraph and ii appropriate adjustments in the application of sec_172 shall be made to take into account the limitation of subparagraph a sec_381 provides that in certain corporate acquisitions including a transfer to which sec_361 applies that is in connection with a reorganization described in subparagraph d of sec_368 the acquiring_corporation shall succeed to and take into account among other things the nol carryovers of the distributor or transferor_corporation however sec_381 applies to the nol carryovers as first determined under sec_172 the nol deduction allowed for the year includes the nol carryovers determined under sec_172 as limited by the formula in sec_381 as well as other limitations not relevant here sec_381 states that the portion of such deduction attributable to the nol carryovers of the distributor or transferor_corporation to the first taxable_year of the acquiring_corporation ending after the date of distribution or transfer is limited to an amount which bears the same ratio to the taxable_income determined without regard to a nol deduction of the acquiring_corporation in such taxable_year as the number of days in the taxable_year after the date of distribution or transfer bears to the total number of days in the taxable_year sec_381 does not explicitly provide rules to apply its limitation to corporations which are engaged in transactions described in sec_381 and are also subject_to amt nor does sec_56 make any reference to corporate acquisitions and the utilization of distributor or transferor nols however the conference_report to the act provides important guidance it is clarified that in light of the parallel nature of the regular and minimum_tax systems any limitations applying for regular_tax purposes to the use by a consolidated_group of nols or current_year losses eg sec_1503 apply for minimum_tax purposes as well tam-105593-00 conf_rep no 99th cong 2d sess ii-283 it is the position of the internal_revenue_service that the above language means that the nol_carryover deduction limitation that applies to certain corporate acquisitions should be applied to the nol_carryover deduction of corporations engaging in those transactions whether or not the corporations are subject_to amt the taxpayer argues that the sec_381 limitation is not applicable to the alternative_tax nol deduction in part because sec_381 does not alter the computation of an nol deduction under sec_172 sec_381 literally starts with the deduction under sec_172 and applies its limitation to that sec_56 provides first that the deduction in sec_56 will be in lieu of the deduction under sec_172 then computes the deduction starting with the sec_172 deduction the taxpayer states that because sec_381 only limits a taxpayer’s use of the sec_172 deduction that sec_381 does not apply to a taxpayer computing an nol deduction under sec_56 however the fact that both sec_381 and sec_56 start with a sec_172 deduction and place independent limits on the amount of the deduction does not mean that either is exclusive sec_381 is specific to corporations engaging in certain acquisitions and sec_56 is specific to corporations subject_to amt the taxpayer is a corporation subject_to amt engaging in an acquisition covered by sec_381 and therefore subject_to both moreover if the taxpayer was not subject_to sec_381 it would not succeed to or take into account target’s nol carryovers of any kind the taxpayer cannot use sec_381 to take target’s alternative_tax nols into account and at the same time ignore the sec_381 limitation on them because the taxpayer is subject_to amt the taxpayer also argues that congress did not intend the sec_381 limitation to apply to amt taxpayers because there is no explicit incorporation of the amt provisions in sec_381 as there is in sec_382 sec_382 provides that the secretary can by regulation provide for the application of sec_382 to the alternative_tax nol deduction under sec_56 the taxpayer argues that if congress had intended the sec_381 limitation to apply to the alternative_tax nol deduction it would have explicitly so provided in the statute however sec_382 is only a grant of regulatory authority the fact that congress did not grant similar regulatory authority for sec_381 and sec_382 does not prohibit the application of sec_381 to sec_56 further the legislative_history cited above is bolstered by the general explanation of the tax_reform_act_of_1986 which states in certain instances the operation of the alternative_minimum_tax as a separate and independent tax system is set forth expressly in the code with respect to the passive loss provisions for example sec_58 provides expressly that applying the limitation for minimum_tax purposes all minimum_tax adjustments to income and expenses are made and regular_tax deductions that are items of tax preference are disregarded tam-105593-00 in other instances however where no such express statement is made congress did not intend to imply that similar adjustments were not necessary thus for example for minimum_tax purposes it was intended that sec_1211 limiting capital losses be computed using minimum_tax basis that sec_263a requiring the capitalization of certain depreciation_deductions to inventory apply with regard to minimum_tax depreciation_deductions and that sec_265 relating to expenses of earning tax-exempt_income apply with regard only to items excludible from alternative_minimum_taxable_income staff of the joint_committee on taxation 99th cong general explanation of the tax_reform_act_of_1986 comm print although the general explanation does not rise to the level of legislative_history because it is authored by the congressional staff and not by congress such explanations are entitled to great respect 89_tc_343 n this is particularly true when the staff views are consistent with the other evidence of legislative intent that is present 765_f2d_665 7th cir the conference_report above establishes that limitations found in the regular_tax system apply to the minimum_tax system whether or not congress makes the application explicit in any given code section therefore the sec_381 limitation will apply when computing the alternative_tax nol deduction conclusion the limitation on the utilization of net_operating_loss carryovers in sec_381 for certain corporate acquisitions applies to the computation of an alternative_tax net_operating_loss_carryover deduction caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
